Title: Enclosure: Jackson & Wharton to McMurdo & Fisher, 4 February 1801
From: Jackson & Wharton,Jefferson, Thomas
To: McMurdo & Fisher



EnclosureJackson & Wharton to McMurdo & Fisher.
  
‘the weather proving very unfavorable, we have had it in our power to examine but about one third of the parcel, which so far as respects the crop of mr Jefferson we have no hesitation in saying is very mean. of about 10. or 11. hhds. we have opened, not one is good. there are of two inspections, of which Lynchburg has originally been the best; but much of it has been wet before prizing and some appears to have been lying some considerable time in the water, so much so as to penetrate nearly through the hogshead—the other inspection is very light quality, much worm eaten, and sunburnt, but it is sound & of good flavor, which is the only thing in it’s favor.—this serves to convince us that little confidence is to be placed in great names, so far as respects tobacco.’

